                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION AT LEXINGTON

DAWN CRAWFORD, in her capacity
As Adminstratrix of the Estate of
Marc Crawford                                                                  PLAINTIFF


V.                                                        Civil Action No:
                                                          5:18-CV-0623-CHB


JOHN TILLEY, ET AL.                                                           DEFENDANTS



                                               ******

                           NOTICE OF ENTRY OF APPEARANCE

       Please take NOTICE that Jessica Winters hereby enters her appearance as counsel for the

Plaintiff, who has heretofore been represented by Michael Barnett, Barnett Law PLLC. Please

serve a copy of all notices, filings, correspondence, or orders upon Mrs. Winters at

jessica@thewinterslawgroup.com.

                                                               Respectfully submitted,
                                                               /s/Jessica Winters
                                                               Jessica Winters,
                                                               The Winters Law Group LLC
                                                               432 S. Broadway, Suite 2B
                                                               Lexington, Kentucky 40508
                                                               (859) 619-2134
                                                               jessica@thewinterslawgroup.com

                                                               ATTORNEY FOR PLAINTIFFS
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2020, a copy of the foregoing Notice of Entry of

Appearance was served electronically on all parties of record in accordance with the method

established under this Court’s CM/ECF Administrative Procedures and Standing Order.


                                                           /s/Jessica Winters
                                                           Jessica Winters,
                                                           The Winters Law Group, LLC

                                                           ATTORNEY FOR PLAINTIFF
